Title: From James Madison to James Monroe, 11 December 1819
From: Madison, James
To: Monroe, James


Dear Sir
Montpellier Decr. 11. 1819
I thank you for the copy of your Message. The moderation it breathes towards Spain will be approved generally at present, & universally hereafter. The time is passed when this policy could be ascribed to any other than its true motive. The present standing of the U.S. will secure to it a just interpretation every where. It is very satisfactory to learn that the greatest powers in Europe are predisposed to do justice to us in this respect. Health & success
James Madison
